10-1679-cv
         Bishop v. Henry Modell & Company, Inc.

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the                   United States Court of Appeals
 2       for the Second Circuit, held                   at the Daniel Patrick Moynihan
 3       United States Courthouse, 500                  Pearl Street, in the City of New
 4       York, on the 11th day of May,                  two thousand eleven.
 5
 6       PRESENT: WILFRED FEINBERG,
 7                ROGER J. MINER,
 8                RICHARD C. WESLEY,
 9                         Circuit Judges.
10
11
12       SAMAAD BISHOP,
13
14                             Plaintiff-Appellant,
15
16                      -v.-                                                        10-1679-cv
17
18       HENRY MODELL & COMPANY, INC., in its corporate and
19       professional capacities, MODELL’S NY II, INC., DBA MODELL’S
20       SPORTING GOODS STORES, AKA MODELL’S II, INC., MITCHELL B.
21       MODELL, individually and in his official capacity as Chairman
22       /Chief Executive Officer of Modell’s Sporting Goods, JIMMY
23       AVILA, individually and in his official capacity as Store
24       Manager of Modell’s Store No. 66, RICH WALSH, individually and
25       in his official capacity as Store Director/Loss Prevention of
26       Modell’s Sports Goods, TINA LEWIS, individually and in her
27       official capacity as Property Manager of Modell’s Sporting
28       Goods, MARY NASLENAS, individually and in her official
29       capacity as Modell’s Sporting Goods Employee, CARMEN D. CORA,
30       individually and in her official capacity as Modell’s Sporting
31       Goods Employee, CITY OF NEW YORK, TIMOTHY CRONIN, Shield No.
32       18111, in his official capacity as City of New York Police
33       Officer, BEAUME, Shield No. 31337, in his official capacity as
 1   City of New York Police Officer, JOHN DOES, 1-100,
 2   individually and in their official capacity, whose identities
 3   are not known at this time, JANE DOES, 1-100, individually and
 4   in their official capacity, whose identities are not known at
 5   this time,
 6
 7                 Defendants-Appellees.
 8
 9
10
11
12   FOR APPELLANT:              SAMAAD BISHOP, pro se, New York,
13                               NY.
14
15   FOR APPELLEES:
16
17   All Modell’s Defendants:    ROBERT SPOLZINO (Joanna M.
18                               Topping, on the brief), Wilson,
19                               Elser, Moskowitz, Edelman &
20                               Dicker LLP, White Plains, NY.
21
22   City of New York,
23   Timothy Cronin, Beaume:     Larry A. Sonnenshein, Assistant
24                               Corporation Counsel, (Andrew S.
25                               Wellin, Assistant Corporation
26                               Counsel on the brief) for
27                               Michael A. Cardozo,
28                               Corporation Counsel of the City
29                               of New York, New York, NY.
30
31        Appeal from a judgment of the United States District
32   Court for the Southern District of New York (Buchwald, J.).
33
34       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

35   AND DECREED that the judgment of the district court be

36   AFFIRMED.

37       Plaintiff-appellant Samaad Bishop, pro se, appeals from

38   a judgment entered November 13, 2009, in the United States

39   District Court for the Southern District of New York

                                   2
 1   (Buchwald, J.), which dismissed his federal causes of action

 2   for failure to state a claim, dismissed his non-federal

 3   claims without prejudice to renew in an appropriate forum,

 4   and denied him leave to amend.    We assume the parties’

 5   familiarity with the underlying facts, the procedural

 6   history, and the issues presented for review.

 7       We review de novo the dismissal of a complaint pursuant

 8   to Federal Rule of Civil Procedure 12(b)(6), “construing the

 9   complaint liberally, accepting all factual allegations in

10   the complaint as true, and drawing all reasonable inferences

11   in the plaintiff’s favor.”   Chambers v. Time Warner, Inc.,

12   282 F.3d 147, 152 (2d Cir. 2002).    We review the denial of a

13   motion for leave to amend the complaint for abuse of

14   discretion.   McCarthy v. Dun & Bradstreet Corp., 482 F.3d

15   184, 200 (2d Cir. 2007).

16       For substantially the same reasons set forth in the

17   district court’s thorough and well-reasoned memorandum and

18   order, we conclude that the district court properly

19   dismissed Bishop’s complaint and denied his motion to amend

20   as futile.

21

22



                                   3
1       We have considered all of Bishop’s arguments on appeal

2   and find them to be without merit.   For the foregoing

3   reasons, the judgment of the district court is hereby

4   AFFIRMED.

5                              FOR THE COURT:
6                              Catherine O’Hagan Wolfe, Clerk.
7
8




                                 4